

EXHIBIT 10
   
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES

--------------------------------------------------------------------------------

MATERIAL CONTRACTS
 
The following documents of Navistar International Corporation are incorporated
herein by reference.
 
10.42
 
Indenture dated as of June 10, 2004, between Navistar Financial Dealer Note
Master Owner Trust, as Issuer, and The Bank of New York, as Indenture Trustee.
Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Owner Trust’s
Current Report on Form 8-K dated June 10, 2004. Filed on File No. 333-104639.
     
10.43
 
Series 2004-1 Indenture Supplement, dated as of June 10, 2004, between Navistar
Financial Dealer Note Master Owner Trust,  as Issuer, and The Bank of New York,
as Indenture Trustee. Filed as Exhibit 4.3 to Navistar Financial Dealer Note
Master Owner Trust’s Current Report on Form 8-K dated June 10, 2004. Commission
File No. 333-104639.
     
10.44
 
Indenture, dated as of November 21, 2000, between Truck Engine Receivables
Master Trust and The Bank of New York, as Indenture Trustee. Filed as Exhibit
10.63 to Navistar Financial Corporation’s Quarterly Report on Form 10-Q dated
September 10, 2004. Commission File No. 001-04146.
     
10.45
 
Series 2000-1 Indenture Supplement, dated as of November 21, 2000, between Truck
Engine Receivables Master Trust and  the Bank of New York, as Indenture Trustee.
Filed as Exhibit 10.67 to Navistar Financial Corporation’s Quarterly Report on
Form 10-Q dated September 10, 2004. Commission File No. 001-04146.
         
* Indicates a management contract or compensatory plan or arrangement required
to be filed as an exhibit to this report pursuant to Item 14(c).































E-11
